IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,506



                         EX PARTE TITUS SMITHERS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 766876-A IN THE 182 nd DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Smithers v.

State, No. 01-98-00741-CR (Tex. App.–Houston [1st], November 24, 1999).

       Applicant contends that his trial counsel rendered ineffective assistance by failing to properly

object to two jurors and by failing to properly object to extraneous offenses.

       The trial court has determined that trial counsel was ineffective and that such deficient
                                                                                                  2

representation prejudiced Applicant. We agree. Relief is granted. The judgment in Cause

No.766876 in the 182nd Judicial District Court of Harris County is set aside, and Applicant is

remanded to the custody of the Sheriff of Harris County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 2, 2011
Do Not Publish